





                                                                                                                                                             Exhibit
10.11














AXIS CAPITAL INC.

EQUIPMENT FINANCING AGREEMENTS

dated March 31, 2008

effective April 3, 2008




















--------------------------------------------------------------------------------










AXIS CAPITAL INC (“Secured Party”)




308 NORTH LOCUST STREET

GRAND ISLAND NE 68801

Agreement Number      /      Customer Number

/

A. Debtor:

Supplier:

GREEN PLAINS GRAIN COMPANY LLC

701 N MAIN ST

EVERLY IA  51338

WAYNE HOOVESTOL







   

B.

Collateral (Quantity, Description & Serial No.)

 

Equipment Description:  (and/or as described in invoice(s) or equipment list
attached hereto and made a part hereof collectively, the “Equipment”)

Location:   701 N MAIN ST, EVERLY, IA 51338

 

C.

Schedule of Payments:

Initial

Term

(In Months)

Total Number

Of Payments

Amount of Each

Payment

Total Initial Payment

 

Total Advance

Amount




First:




$24,766.50




Doc. Fee:




$0.00




48




48




$24,766.50




Last:




$0.00




Deposit:




 $0.00




$24,766.50




D.  DISCLAIMER OF WARRANTIES AND CLAIMS:  LIMITATION OF REMEDIES.  THERE ARE NO
WARRANTIES BY OR ON BEHALF OF SECURED PARTY AND NEITHER THE SUPPLIER NOR ANY
OTHER PARTY IS SECURED PARTY’S AGENT. DEBTOR ACKNOWLEDGES AND AGREES BY ITS
SIGNATURE BELOW AS FOLLOWS:  (A) SECURED PARTY MAKES NO WARRANTIES EITHER
EXPRESS OR IMPLIED AS TO THE CONDITION OF THE COLLATERAL, ITS MERCHANTABILITY,
ITS FITNESS OR SUITABILITY FOR ANY PARTICULAR PURPOSE, ITS DESIGN, ITS
CONDITION, ITS CAPACITY, ITS QUALITY, OR WITH RESPECT TO ANY CHARACTERISTICS OF
THE COLLATERAL; (B) DEBTOR ACCEPTS COLLATERAL “AS IS” AND WITH ALL FAULTS;  (C)
DEBTOR ACKNOWLEDGES THAT THE COLLATERAL WILL BE USED SOLELY FOR COMMERCIAL OR
BUSINESS PURPOSES; (D) IF THE COLLATERAL IS NOT PROPERLY INSTALLED, DOES NOT
OPERATE AS REPRESENTED OR WARRANTED BY THE SUPPLIER OR MANUFACTURER, OR IS
UNSATISFACTORY FOR ANY REASON, REGARDLESS OF CAUSE OR CONSEQUENCE, DEBTOR’S ONLY
REMEDY, IF ANY, SHALL BE AGAINST THE SUPPLIER OR MANUFACTURER OF THE COLLATERAL
AND NOT AGAINST SECURED PARTY; (E) DEBTOR SHALL HAVE NO REMEDY FOR CONSEQUENTIAL
OR INCIDENTAL DAMAGES AGAINST SECURED PARTY; AND (F) NO DEFECT, DAMAGE OR
UNFITNESS OF THE COLLATERAL FOR ANY PURPOSE SHALL RELIEVE DEBTOR OF THE
OBLIGATION TO MAKE PAYMENTS OR RELIEVE DEBTOR OF ANY OTHER OBLIGATION UNDER THIS
AGREEMENT.

E.  Amendments: No term or provision of this Agreement may be amended, altered,
waived or discharged except by a written instrument signed by all parties to
this Agreement.

THIS AGREEMENT, THE TERMS OF WHICH HAVE BEEN FREELY NEGOTIATED BY EACH PARTY, IS
SUBJECT TO THE TERMS AND CONDITIONS ON THE

REVERSE SIDE OR FOLLOWING PAGE WHICH ARE MADE A PART HEREOF AND WHICH DEBTOR AND
SECURED PARTY ACKNOWLEDGE THEY HAVE READ AND ACCEPTED.

BY EXECUTION OF THIS AGREEMENT, THE UNDERSIGNED HEREBY CERTIFIES THAT HE/SHE IS
AUTHORIZED BY DEBTOR TO APPROVE EQUIPMENT   

AND TO APPROVE, EXECUTE AND DELIVER TO SECURED PARTY A FINANCE AGREEMENT AND
SUCH DOCUMENTATION AND ACTION

 COVERING SUCH EQUIPENT AS NECESSARY TO EFFECTUATE AND PERFORM SUCH FINANCE
AGREEMENT.

 

THIS IS A NON-CANCELABLE AGREEMENT.

Secured Party:  

AXIS CAPITAL INC

 

Debtor:

GREEN PLAINS GRAIN COMPANY LLC

 

By:

GORDON GLADE

 

Signature:

   S          /s/ Wayne Hoovestol

 

Title:

CEO

 

Title:

PRESIDENT

 

 

Guaranty:  In consideration of AXIS CAPITAL INC, its successors and assigns
(“Secured Party”),  entering into this Financing Agreement (“Agreement”), the
part(ies) or individual(s) executing this Guaranty (“Guarantor,” whether one or
more) unconditionally and irrevocably guaranty to Secured Party, the prompt
payment and performance of all obligations of the Debtor. Guarantor agrees that
this is a guaranty of payment and not of collection, and that Secured Party can
proceed directly against Guarantor without first proceeding against Debtor or
against the Collateral covered by the Agreement. Guarantor waives all defenses
and notices, including those of protest, presentment and demand.  Guarantor
agrees that Secured Party can renew, extend or otherwise modify the terms of the
Agreement and Guarantor will be bound by such changes.  If Debtor defaults under
the Agreement, Guarantor will immediately perform all obligations of Debtor
under the Agreement, including, but not limited to, paying all amounts due under
the Agreement.  Guarantor will pay to Secured Party all expenses (including
attorneys’ fees) incurred by Secured Party in enforcing Secured Party’s rights
against Guarantor.  This Guaranty will not be discharged or affected by the
death, dissolution, termination, bankruptcy or insolvency of Debtor or Guarantor
and will bind Guarantor’s heirs, personal representatives, successors and
assigns.  If more than one Guarantor has signed this Guaranty, each Guarantor
agrees that his/her liability is joint and several.  Guarantor authorizes
Secured Party or any of Secured Party’s designees to obtain and share with
others credit bureau reports regarding Guarantor’s personal credit, and make
other credit inquiries that Secured Party determines are necessary.  THIS
GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF NEBRASKA.  GUARANTOR CONSENTS
TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN NEBRASKA OR IN ANY
OTHER STATE WHERE SECURED PARTY HAS AN OFFICE.  GUARANTOR EXPRESSLY WAIVES ANY
RIGHT TO A TRIAL BY JURY.




 /s/ Wayne Hoovestol

 

Guarantor Signature







 







 

Guarantor Signature




 

 




Certificate of acceptance: The undersigned Debtor certifies to Secured Party
that all items of Collateral referred to above or on the attachment(s) hereto
have been received and irrevocably accepted by the Debtor and were at the time
of receipt in good order and condition and acceptable to use.  Debtor approves
payment by Secured Party to the Supplier.  Debtor hereby certifies that Secured
Party has fully and satisfactorily performed all covenants and conditions to be
performed by it under the Agreement.  Debtor agrees to enforce, in its own name,
all warranties, agreements or representations, if any, which may be made by the
Supplier in respect to the Collateral.







March 31, 2008

Date




    S       /s/ Wayne Hoovestol

WAYNE  HOOVESTOL,  PRESIDENT

 

REQUEST FOR ELECTRONIC PAYMENT

Please attach a voided check from the account to be debited

 

The undersigned hereby authorizes and requests Secured Party to initiate
electronic debit entries (and credit entries and adjustments for any debit
entries in error) or affect a charge by any other commercially accepted practice
to the account indicated below in the financial institution named below
(“Depository”).  The undersigned hereby authorizes and requests the Depository
to honor the debit and/or credit entries initiated by Secured Party.  This
authorization is for payments due under the referenced Agreement. This authority
is to remain in force until such time as all amounts due under the Agreement are
paid in full or until Secured Party and Depository have received written
notification from the undersigned terminating this authorization in such time
and manner as to afford Secured Party and Depository a reasonable opportunity to
act on it.

 

Customer Name Printed: GREEN PLAINS GRAIN COMPANY LLC

Agreement Number:

Depository Name and
Branch:________________________________________________________

Account Number:  ___________________________________________________________

Depository Address (city & state):
____________________________________________________

 

Depository Telephone Number:
_______________________________________________________

Customer Signature: S _________/s/ Wayne Hoovestol____________________

 











--------------------------------------------------------------------------------







TERMS AND CONDITIONS




Agreement Number: _______________________________




1.  Definitions; Reports:  The words “you” and “your” refer to the DEBTOR, its
successors and assigns, as shown on the reverse side or preceding page, as
applicable (the “first page”).  The words “we”, “us” and “our” refer to the
SECURED PARTY, its successors and assigns, as shown on the first page. You
authorize us and our designees to obtain investigative credit reports, regarding
you and each guarantor, from a credit bureau or a credit agency and to
investigate the references given on any statement or data obtained and to share
such reports with others.




2. Acceptance: We agree to lend to you, and you agree to borrow from us, an
amount for the purchase of: equipment, items, products, software, services, and
other personal property described or referenced on the first page
(“Collateral”), for the term shown on the first page (“Initial Term”).  We shall
have no obligations hereunder until we accept and sign this Agreement at our
offices.  If this Agreement is executed by you and thereafter sent to us by
facsimile transmission, then until such time as we have received the Agreement
with your manual signature thereon, such facsimile transmission shall
constitute, upon acceptance and execution by us in our offices, the original
Agreement and chattel paper and shall be admissible for all purposes as the
original Agreement.  You agree to promptly forward to us the Agreement with your
manual signature thereon and upon receipt by us, the Agreement with your manual
signature thereon shall constitute the chattel paper in lieu of such facsimile
transmission.




3.  Security Interest: You hereby grant to us a security interest under the
Uniform Commercial Code (“UCC”) in the property described or referenced as
Collateral and all accessions and additions thereto and replacements thereof and
all proceeds and products of the foregoing (collectively, the "Collateral" and
individually an "Item" or "Item of Collateral").  Such security interest is
granted to secure payment and performance by you of your obligations hereunder
and under any other present or future agreement with us.




4.  Payments: You promise to pay us the payments shown on the first page, in
advance, commencing as of the first day of the Initial Term and continuing on
the first day of each month in which a payment is due, without need of an
invoice; provided, as indicated in the Schedule of Payments, the payments
included in the Total Initial Payment shall be paid upon your execution of this
Agreement.  We reserve the right to increase the payment shown in the Schedule
of Payments by up to 15% or to decrease it without limit to reflect changes in
the final amounts paid to the Supplier or amount borrowed.  Any such adjustment
shall be reflected on a subsequent invoice to be sent to you within 30 days.  We
also reserve the right to either insert or correct the Agreement Number, Debtor
Name, Debtor Address, Equipment Location and Signature Date.  If the
contemplated transaction is not consummated, the Total Initial Payment may be
retained, by us, as partial compensation for costs and expenses incurred in
preparation for the transaction.  On the first day of the Initial Term you agree
to pay us accrued interest on the principal amount that has been previously
advanced, hereunder, by us at the implicit contract rate for this Agreement.
 Your obligation to make payments and pay other amounts hereunder is absolute
and unconditional and not subject to abatement, reduction or set-off for any
reason whatsoever. If the date on which all payments have been made to the
Supplier for the Collateral is the first day of a calendar month, then the
Initial Term shall commence on such date; otherwise, the Initial Term shall
commence on the first day of the following calendar month; and in each case the
Initial Term shall continue for the number of months indicated on the first
page. The Deposit shown on the first page shall not bear interest and we may
apply the Deposit to cure any default, in which event you will promptly restore
the Deposit to its full amount.  After all of the obligations under this
Agreement are fully paid and performed, any remaining balance of the Deposit
shall be refunded to you.




5. Location: You agree to maintain records showing the location of each item of
Collateral.  You shall report such location to us upon our request.  Your
failure, to maintain records showing the location of each item of Collateral
and/or to report the location of each item of Collateral shall constitute a
default.




6. Maintenance; Installation: You are responsible for installing and keeping the
Collateral in good working order. You shall not make any alterations, additions
or improvements to the Collateral, which detract from its economic value or
functional utility.  All additions and improvements made to the Collateral shall
be deemed accessions thereto, and shall not be removed if removal would impair
the Collateral’s economic value or functional utility.  If the Collateral is
damaged or lost, you agree to continue making scheduled payments unless you pay
the Casualty Value pursuant to Section 13.




7. Insurance:  You agree to keep the Collateral fully insured against loss until
this Agreement is paid in full and to have us named as loss payee. You also
agree to obtain a general public liability insurance policy from anyone who is
acceptable to us, with minimum limits of $250,000/$500,000 for bodily injury and
property damage coverage equal to or greater than the retail replacement value
of the collateral,  You agree to provide us with certificates or other evidence
of insurance acceptable to us, before the Initial Term begins, and during the
term.  If at any time you have failed to deliver to us a valid certificate of
insurance reflecting such insurance as being in effect, then we will have the
right, but no obligation, to have such insurance protecting us placed for the
term of the Agreement at your expense; and if so placed, we will add to your
payment and you will pay us our costs of obtaining such insurance and any
customary charges or fees of ours or our designee associated with such insurance
together with interest thereon at the maximum rate permitted by applicable law.




8. Taxes and Fees: You agree to pay when due or reimburse us for all taxes,
fees, fines and penalties relating to use or ownership of the Collateral or to
this Agreement, including documentary stamp taxes, now or hereafter imposed,
levied or assessed by any federal, state or local government or agency.  If any
federal, state, county or local government or agency requires any taxes, charges
or fees to be paid in advance, and we pay such taxes, charges or fees, we
reserve the right to adjust the payment shown in the Schedule of Payments, to
reflect the payment of such taxes, charges or fees.  Any such adjustment shall
be reflected on a subsequent invoice to be sent to you within 30 days.




9. Software.  All references to “Equipment” shall include software and/or
software licenses.  Notwithstanding any contrary language in the Agreement,
Debtor understands that the Supplier shall continue to retain title to the
equipment described as computer software or software license.  The Debtor hereby
grants to Secured Party a security interest in all of its right, title and
interest in and to the Equipment, including the software, as some may be
modified, corrected, supplemented or enhanced from time to time.  Secured Party
shall have all the rights of a secured creditor under the Uniform Commercial
Code (the “UCC”) with respect to the Equipment.  Debtor shall not be permitted
to assign its interest hereunder or sublease said License or use of the
Equipment to any other person or entity without both Secured Party’s and
Supplier’s prior written consent, which may be declined for any reason.  Debtor
shall have no right, title or interest in the Equipment or License except as
expressly provided herein and in any license agreement with the Supplier.




     Debtor hereby acknowledges receiving a copy of said license agreement, the
terms of which are incorporated by reference herein.  Debtor agrees to be bound
by the terms and conditions of said License and agrees to indemnify and hold
Secured Party harmless from and against all claims, losses, liabilities,
damages, judgment, suits and all legal proceedings and expenses in connection
therewith, arising out of the possession, use and operation of the Equipment or
arising out of Debtor’s breach of the terms of the license agreement.  This
indemnity shall be in addition to that provided in the Agreement.

 

10. Personal Property:  The Collateral will be and shall remain personal
property and, if requested by us, you will obtain real property waivers
satisfactory to us.  You shall keep the Collateral free from any and all liens
and encumbrances.  You shall give us immediate notice of any attachment or other
judicial process, liens or encumbrances affecting the Collateral. You hereby
authorize us and appoint us as your attorney-in-fact with the power of attorney
to file this Agreement and any financing statement(s) or security agreement(s)
with respect to the Collateral in any state in the United States. You further
authorize us to file this Agreement and such financing statements or security
agreements without your signature thereon. If your signature on any financing
statement is required by law, you shall execute such supplemental instruments
and financing statements we deem to be necessary and advisable and shall
otherwise cooperate to defend our title by filing or otherwise.  You also agree
to pay us on demand filing, registration and releasing fees prescribed by the
UCC or other law.  Any Collateral that is subject to title registration laws
shall be titled and registered as directed by us, and we shall maintain physical
possession of the title until this Agreement is paid in full.




11. Default; Remedies: If you do not pay when due or if you breach or fail to
perform any of your other covenants and promises under this Agreement or any
other agreement entered into by you and held or serviced by us or if you declare
bankruptcy or insolvency or if you terminate your entity existence or take any
actions regarding the cessation or winding up of your business affairs, you will
be in default. If you are in default, at our election, we can accelerate and
require that you pay, as reasonable liquidated damages for loss of bargain, the
“Accelerated Balance”.  The Accelerated Balance will be equal to the total of
(i) accrued and unpaid amounts, and (ii) the remaining payments. We can also
pursue any of the remedies available to us under the UCC or any other law. In
addition, you agree to pay our reasonable attorneys’ fees and actual costs
including repossession and collection costs, and all non-sufficient funds
charges and similar charges.




12.  Late Charge:  If any part of a payment is late, you agree to pay a late
charge equal to the lesser of (a) the greater of 10% of the payment or $25.00 or
(b) the maximum amount permitted by applicable law.




13. Assignment; Inspection:  YOU HAVE NO RIGHT TO SELL, TRANSFER, ASSIGN, LEASE
OR ENCUMBER THE COLLATERAL OR THIS AGREEMENT.  We may sell, transfer, assign, or
encumber this Agreement.  You agree that if we sell, transfer, assign, or
encumber this Agreement, the assignee will have the rights and benefits that we
assign to the assignee and will not have to perform any of our obligations.  You
agree that the rights of the assignee will not be subject to any claims,
defenses or set-offs that you may have against us.  We and our agents and
representatives shall have the right at any time during regular business hours
to inspect the Collateral and for that purpose to have access to the location of
the Collateral.




14.  Risk of Loss:  You hereby assume and shall bear the entire risk of loss,
theft, damage and destruction of the Collateral from any cause whatsoever and no
loss, theft, damage or destruction of the Collateral shall relieve you of the
obligation to make scheduled payments or any other obligation under this
Agreement, and this Agreement shall remain in full force and effect except as
provided below.  You shall promptly notify us in writing of such loss, theft,
damage or destruction.  If damage of any kind occurs to any item of Collateral,
you, at our option, shall at your expense (a) place the item in good repair,
condition or working order, or (b) if the Collateral cannot be repaired or is
lost, stolen or suffers a constructive loss under an insurance policy covering
the Collateral, pay to us the “Casualty Value.”  The Casualty Value will be
equal to the total of (i) accrued and unpaid amounts, and (ii) the remaining
payments discounted to present value using the Federal Funds rate as of the date
of payment.




15. Choice of Law; Consent to Jurisdiction; Venue: This Agreement shall be
interpreted, and all rights and liabilities of the parties hereto and thereunder
shall be determined and governed as to validity, interpretation, enforcement and
effect, by the laws of the State of Nebraska.  Without limiting the right of
Secured Party to bring any action or proceeding against Debtor in the courts of
other jurisdictions, Debtor hereby irrevocably submits to the jurisdiction of
any State or Federal court located in Nebraska or in any other state where
Secured Party has an office.  Secured Party and Debtor expressly waive any right
to a trial by Jury.




16.  Miscellaneous:  During the term of this Agreement, you agree to provide us
with all financial statements and copies of federal or state tax returns as we
may reasonably request.  If we supply you with labels, you shall label any and
all items of Collateral and shall keep the same affixed in a prominent place.
 If any provision hereof or any remedy herein provided is found to be invalid
under any applicable law, such provision shall be inapplicable and deemed
omitted, but the remaining provisions hereof, including remaining default
remedies, shall be given effect in accordance with the manifest intent hereof.
 You agree that any delay or failure to enforce our rights under this Agreement
does not prevent us from enforcing any rights at a later time. You agree that
the terms and conditions indicated above and on the first page are a complete
and exclusive statement of our agreement and they may be modified only by
written agreement signed by all of the parties hereto and not by course of
performance. You agree that the original of this Agreement may be microfilmed or
electronically duplicated and a photostatic copy of such microfilm or electronic
duplication may be introduced in lieu of the original thereof and without
further foundation. Debtor and Guarantor (if any) also agree that a facsimile
copy of the Agreement and Guaranty with facsimile signatures may be deemed as an
original and will be admissible as evidence of the Agreement and Guaranty.  The
parties hereto expressly waive the secondary evidence rule. You acknowledge
receipt of a copy of this Agreement.  You agree that this Agreement will be
binding upon your successors, assigns, heirs and legal representatives.  You
agree that our waiver of any provision hereunder shall not constitute a waiver
of any other matter. It is the express intent of the parties not to violate any
applicable usury laws or to exceed the maximum amount of interest permitted to
be charged or collected by applicable law, and any such excess payment will be
applied to the payments in inverse order of maturity, and any remaining excess
will be refunded to you.




__________

(Debtor’s Initial)










PAGE 2 OF 2




                                                                    

                      






























--------------------------------------------------------------------------------







EQUIPMENT LIST




AGREEMENT NUMBER: ___________________







SECURED PARTY:

AXIS CAPITAL INC

308 NORTH LOCUST STREET

GRAND ISLAND NE  68801

DEBTOR:

GREEN PLAINS GRAIN COMPANY LLC

701 N MAIN ST

EVERLY IA  51338

EQUIPMENT DESCRIPTION:




Grain Probe

AGCO 16 ton SS Tender

Feteral Auger

AGCO 16 ton SS Tender

LNP 443 Westfield MK13081 Auger

1998 Kalyn Co Dropdeck Trailer

2002 International 9100i 6x4 Tractor

1998 Kalyn Co Dropdeck Trailer

2002 International 9100i 6x4 Tractor

(2) ace Roto Mold Tanks & Mounts

2008 Timpte Grain Hopper #4266

 

2008 Timpte Grain Hopper #4266

Creep Feeder on wheels

2008 Timpte Grain Hopper #4268

2000 Volvo Semi Tractor

2002 International 9200i 6x4 Day Cab

Pacer Bulk Feed Trailer

2002 International 9200i 6x4 Day Cab

 

 

1981 Fruehof Bulk Fuel Trlr

UAN Tank – 32% (CIP 8/31/06)

1998 Kenworth, T300 Fuel trk (1579)

Rebuilt Transmission

Engine Overhaul

FECO Box Mounting

Refurb 2006 gal Bobtail

2004 Ford F150 Pickup

2007 Freightliner M-2 Chassis

1995 GMC K2500 P/U

 

1999 Komatsu FG25T-12 Forklift

1999 Terragator 8103

2007 Wrangler WL0161 WILMAR 4450

1999 Terragator 8103

2007 Hagie Hi Tractor STS

2000 Terragator 8103

2007 Hagie Hi Tractor STS

Ag Chem Rogator 854

2007 Rogator RG1286C Hi Sprayer

 










A photocopy or facsimile of this Equipment List will be legally admissible under
the “best evidence rule.”  A signed copy of this Equipment List sent by
facsimile shall be treated as an original document and shall be admissible as
evidence thereof, and all signatures thereon shall be binding as if manual
signatures were personally delivered.







AXIS CAPITAL INC

GREEN PLAINS GRAIN COMPANY LLC

 

 

By:____Gordon Glade________________

By:  S __ /s/ Wayne Hoovestol                     

 

              WAYNE  HOOVESTOL

Title:___ CEO ______________________

Title:   PRESIDENT

Date:___ March 31, 2008_____________

Date: _March 31, 2008_______________

















--------------------------------------------------------------------------------











AXIS CAPITAL INC (“Secured Party”)




308 NORTH LOCUST STREET

GRAND ISLAND NE 68801

Agreement Number      /      Customer Number

/

A. Debtor:

Supplier:

GREEN PLAINS GRAIN COMPANY LLC

701 N MAIN ST

EVERLY IA  51338

WAYNE HOOVESTOL







   

B.

Collateral (Quantity, Description & Serial No.)

 

Equipment Description:  (and/or as described in invoice(s) or equipment list
attached hereto and made a part hereof collectively, the “Equipment”)

Location:   701 N MAIN ST, EVERLY, IA 51338

 

C.

Schedule of Payments:

Initial

Term

(In Months)

Total Number

Of Payments

Amount of Each

Payment

Total Initial Payment

 

Total Advance

Amount




First:




$18,574.88




Doc. Fee:




$0.00




48




48




$18,574.88




Last:




$0.00




Deposit:




 $0.00




$18,574.88




D.  DISCLAIMER OF WARRANTIES AND CLAIMS:  LIMITATION OF REMEDIES.  THERE ARE NO
WARRANTIES BY OR ON BEHALF OF SECURED PARTY AND NEITHER THE SUPPLIER NOR ANY
OTHER PARTY IS SECURED PARTY’S AGENT. DEBTOR ACKNOWLEDGES AND AGREES BY ITS
SIGNATURE BELOW AS FOLLOWS:  (A) SECURED PARTY MAKES NO WARRANTIES EITHER
EXPRESS OR IMPLIED AS TO THE CONDITION OF THE COLLATERAL, ITS MERCHANTABILITY,
ITS FITNESS OR SUITABILITY FOR ANY PARTICULAR PURPOSE, ITS DESIGN, ITS
CONDITION, ITS CAPACITY, ITS QUALITY, OR WITH RESPECT TO ANY CHARACTERISTICS OF
THE COLLATERAL; (B) DEBTOR ACCEPTS COLLATERAL “AS IS” AND WITH ALL FAULTS;  (C)
DEBTOR ACKNOWLEDGES THAT THE COLLATERAL WILL BE USED SOLELY FOR COMMERCIAL OR
BUSINESS PURPOSES; (D) IF THE COLLATERAL IS NOT PROPERLY INSTALLED, DOES NOT
OPERATE AS REPRESENTED OR WARRANTED BY THE SUPPLIER OR MANUFACTURER, OR IS
UNSATISFACTORY FOR ANY REASON, REGARDLESS OF CAUSE OR CONSEQUENCE, DEBTOR’S ONLY
REMEDY, IF ANY, SHALL BE AGAINST THE SUPPLIER OR MANUFACTURER OF THE COLLATERAL
AND NOT AGAINST SECURED PARTY; (E) DEBTOR SHALL HAVE NO REMEDY FOR CONSEQUENTIAL
OR INCIDENTAL DAMAGES AGAINST SECURED PARTY; AND (F) NO DEFECT, DAMAGE OR
UNFITNESS OF THE COLLATERAL FOR ANY PURPOSE SHALL RELIEVE DEBTOR OF THE
OBLIGATION TO MAKE PAYMENTS OR RELIEVE DEBTOR OF ANY OTHER OBLIGATION UNDER THIS
AGREEMENT.

E.  Amendments: No term or provision of this Agreement may be amended, altered,
waived or discharged except by a written instrument signed by all parties to
this Agreement.

THIS AGREEMENT, THE TERMS OF WHICH HAVE BEEN FREELY NEGOTIATED BY EACH PARTY, IS
SUBJECT TO THE TERMS AND CONDITIONS ON THE

REVERSE SIDE OR FOLLOWING PAGE WHICH ARE MADE A PART HEREOF AND WHICH DEBTOR AND
SECURED PARTY ACKNOWLEDGE THEY HAVE READ AND ACCEPTED.

BY EXECUTION OF THIS AGREEMENT, THE UNDERSIGNED HEREBY CERTIFIES THAT HE/SHE IS
AUTHORIZED BY DEBTOR TO APPROVE EQUIPMENT   

AND TO APPROVE, EXECUTE AND DELIVER TO SECURED PARTY A FINANCE AGREEMENT AND
SUCH DOCUMENTATION AND ACTION

 COVERING SUCH EQUIPENT AS NECESSARY TO EFFECTUATE AND PERFORM SUCH FINANCE
AGREEMENT.

 

THIS IS A NON-CANCELABLE AGREEMENT.

Secured Party:  

AXIS CAPITAL INC

 

Debtor:

GREEN PLAINS GRAIN COMPANY LLC

 

By:

  Gordon Glade

 

Signature:

      S          /s/ Wayne Hoovestol

 

Title:

CEO

 

Title:

PRESIDENT

 

 

Guaranty:  In consideration of AXIS CAPITAL INC, its successors and assigns
(“Secured Party”),  entering into this Financing Agreement (“Agreement”), the
part(ies) or individual(s) executing this Guaranty (“Guarantor,” whether one or
more) unconditionally and irrevocably guaranty to Secured Party, the prompt
payment and performance of all obligations of the Debtor. Guarantor agrees that
this is a guaranty of payment and not of collection, and that Secured Party can
proceed directly against Guarantor without first proceeding against Debtor or
against the Collateral covered by the Agreement. Guarantor waives all defenses
and notices, including those of protest, presentment and demand.  Guarantor
agrees that Secured Party can renew, extend or otherwise modify the terms of the
Agreement and Guarantor will be bound by such changes.  If Debtor defaults under
the Agreement, Guarantor will immediately perform all obligations of Debtor
under the Agreement, including, but not limited to, paying all amounts due under
the Agreement.  Guarantor will pay to Secured Party all expenses (including
attorneys’ fees) incurred by Secured Party in enforcing Secured Party’s rights
against Guarantor.  This Guaranty will not be discharged or affected by the
death, dissolution, termination, bankruptcy or insolvency of Debtor or Guarantor
and will bind Guarantor’s heirs, personal representatives, successors and
assigns.  If more than one Guarantor has signed this Guaranty, each Guarantor
agrees that his/her liability is joint and several.  Guarantor authorizes
Secured Party or any of Secured Party’s designees to obtain and share with
others credit bureau reports regarding Guarantor’s personal credit, and make
other credit inquiries that Secured Party determines are necessary.  THIS
GUARANTY IS GOVERNED BY THE LAWS OF THE STATE OF NEBRASKA.  GUARANTOR CONSENTS
TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN NEBRASKA OR IN ANY
OTHER STATE WHERE SECURED PARTY HAS AN OFFICE.  GUARANTOR EXPRESSLY WAIVES ANY
RIGHT TO A TRIAL BY JURY.







 /s/ Wayne Hoovestol

Guarantor Signature







 







 

Guarantor Signature




 

 




Certificate of acceptance: The undersigned Debtor certifies to Secured Party
that all items of Collateral referred to above or on the attachment(s) hereto
have been received and irrevocably accepted by the Debtor and were at the time
of receipt in good order and condition and acceptable to use.  Debtor approves
payment by Secured Party to the Supplier.  Debtor hereby certifies that Secured
Party has fully and satisfactorily performed all covenants and conditions to be
performed by it under the Agreement.  Debtor agrees to enforce, in its own name,
all warranties, agreements or representations, if any, which may be made by the
Supplier in respect to the Collateral.







March 31, 2008

Date




     S           /s/ Wayne Hoovestol

WAYNE  HOOVESTOL,  PRESIDENT

 

REQUEST FOR ELECTRONIC PAYMENT

Please attach a voided check from the account to be debited

 

The undersigned hereby authorizes and requests Secured Party to initiate
electronic debit entries (and credit entries and adjustments for any debit
entries in error) or affect a charge by any other commercially accepted practice
to the account indicated below in the financial institution named below
(“Depository”).  The undersigned hereby authorizes and requests the Depository
to honor the debit and/or credit entries initiated by Secured Party.  This
authorization is for payments due under the referenced Agreement. This authority
is to remain in force until such time as all amounts due under the Agreement are
paid in full or until Secured Party and Depository have received written
notification from the undersigned terminating this authorization in such time
and manner as to afford Secured Party and Depository a reasonable opportunity to
act on it.

 

Customer Name Printed: GREEN PLAINS GRAIN COMPANY LLC

Agreement Number:

Depository Name and
Branch:________________________________________________________

Account Number:  ___________________________________________________________

Depository Address (city & state):
_____________________________________________________

 

Depository Telephone Number:
_______________________________________________________

Customer Signature:   S ________/s/ Wayne Hoovestol ___________________

 











--------------------------------------------------------------------------------







TERMS AND CONDITIONS




Agreement Number: _______________________________




1.  Definitions; Reports:  The words “you” and “your” refer to the DEBTOR, its
successors and assigns, as shown on the reverse side or preceding page, as
applicable (the “first page”).  The words “we”, “us” and “our” refer to the
SECURED PARTY, its successors and assigns, as shown on the first page. You
authorize us and our designees to obtain investigative credit reports, regarding
you and each guarantor, from a credit bureau or a credit agency and to
investigate the references given on any statement or data obtained and to share
such reports with others.




2. Acceptance: We agree to lend to you, and you agree to borrow from us, an
amount for the purchase of: equipment, items, products, software, services, and
other personal property described or referenced on the first page
(“Collateral”), for the term shown on the first page (“Initial Term”).  We shall
have no obligations hereunder until we accept and sign this Agreement at our
offices.  If this Agreement is executed by you and thereafter sent to us by
facsimile transmission, then until such time as we have received the Agreement
with your manual signature thereon, such facsimile transmission shall
constitute, upon acceptance and execution by us in our offices, the original
Agreement and chattel paper and shall be admissible for all purposes as the
original Agreement.  You agree to promptly forward to us the Agreement with your
manual signature thereon and upon receipt by us, the Agreement with your manual
signature thereon shall constitute the chattel paper in lieu of such facsimile
transmission.




3.  Security Interest: You hereby grant to us a security interest under the
Uniform Commercial Code (“UCC”) in the property described or referenced as
Collateral and all accessions and additions thereto and replacements thereof and
all proceeds and products of the foregoing (collectively, the "Collateral" and
individually an "Item" or "Item of Collateral").  Such security interest is
granted to secure payment and performance by you of your obligations hereunder
and under any other present or future agreement with us.




4.  Payments: You promise to pay us the payments shown on the first page, in
advance, commencing as of the first day of the Initial Term and continuing on
the first day of each month in which a payment is due, without need of an
invoice; provided, as indicated in the Schedule of Payments, the payments
included in the Total Initial Payment shall be paid upon your execution of this
Agreement.  We reserve the right to increase the payment shown in the Schedule
of Payments by up to 15% or to decrease it without limit to reflect changes in
the final amounts paid to the Supplier or amount borrowed.  Any such adjustment
shall be reflected on a subsequent invoice to be sent to you within 30 days.  We
also reserve the right to either insert or correct the Agreement Number, Debtor
Name, Debtor Address, Equipment Location and Signature Date.  If the
contemplated transaction is not consummated, the Total Initial Payment may be
retained, by us, as partial compensation for costs and expenses incurred in
preparation for the transaction.  On the first day of the Initial Term you agree
to pay us accrued interest on the principal amount that has been previously
advanced, hereunder, by us at the implicit contract rate for this Agreement.
 Your obligation to make payments and pay other amounts hereunder is absolute
and unconditional and not subject to abatement, reduction or set-off for any
reason whatsoever. If the date on which all payments have been made to the
Supplier for the Collateral is the first day of a calendar month, then the
Initial Term shall commence on such date; otherwise, the Initial Term shall
commence on the first day of the following calendar month; and in each case the
Initial Term shall continue for the number of months indicated on the first
page. The Deposit shown on the first page shall not bear interest and we may
apply the Deposit to cure any default, in which event you will promptly restore
the Deposit to its full amount.  After all of the obligations under this
Agreement are fully paid and performed, any remaining balance of the Deposit
shall be refunded to you.




5. Location: You agree to maintain records showing the location of each item of
Collateral.  You shall report such location to us upon our request.  Your
failure, to maintain records showing the location of each item of Collateral
and/or to report the location of each item of Collateral shall constitute a
default.




6. Maintenance; Installation: You are responsible for installing and keeping the
Collateral in good working order. You shall not make any alterations, additions
or improvements to the Collateral, which detract from its economic value or
functional utility.  All additions and improvements made to the Collateral shall
be deemed accessions thereto, and shall not be removed if removal would impair
the Collateral’s economic value or functional utility.  If the Collateral is
damaged or lost, you agree to continue making scheduled payments unless you pay
the Casualty Value pursuant to Section 13.




7. Insurance:  You agree to keep the Collateral fully insured against loss until
this Agreement is paid in full and to have us named as loss payee. You also
agree to obtain a general public liability insurance policy from anyone who is
acceptable to us, with minimum limits of $250,000/$500,000 for bodily injury and
property damage coverage equal to or greater than the retail replacement value
of the collateral,  You agree to provide us with certificates or other evidence
of insurance acceptable to us, before the Initial Term begins, and during the
term.  If at any time you have failed to deliver to us a valid certificate of
insurance reflecting such insurance as being in effect, then we will have the
right, but no obligation, to have such insurance protecting us placed for the
term of the Agreement at your expense; and if so placed, we will add to your
payment and you will pay us our costs of obtaining such insurance and any
customary charges or fees of ours or our designee associated with such insurance
together with interest thereon at the maximum rate permitted by applicable law.




8. Taxes and Fees: You agree to pay when due or reimburse us for all taxes,
fees, fines and penalties relating to use or ownership of the Collateral or to
this Agreement, including documentary stamp taxes, now or hereafter imposed,
levied or assessed by any federal, state or local government or agency.  If any
federal, state, county or local government or agency requires any taxes, charges
or fees to be paid in advance, and we pay such taxes, charges or fees, we
reserve the right to adjust the payment shown in the Schedule of Payments, to
reflect the payment of such taxes, charges or fees.  Any such adjustment shall
be reflected on a subsequent invoice to be sent to you within 30 days.




9. Software.  All references to “Equipment” shall include software and/or
software licenses.  Notwithstanding any contrary language in the Agreement,
Debtor understands that the Supplier shall continue to retain title to the
equipment described as computer software or software license.  The Debtor hereby
grants to Secured Party a security interest in all of its right, title and
interest in and to the Equipment, including the software, as some may be
modified, corrected, supplemented or enhanced from time to time.  Secured Party
shall have all the rights of a secured creditor under the Uniform Commercial
Code (the “UCC”) with respect to the Equipment.  Debtor shall not be permitted
to assign its interest hereunder or sublease said License or use of the
Equipment to any other person or entity without both Secured Party’s and
Supplier’s prior written consent, which may be declined for any reason.  Debtor
shall have no right, title or interest in the Equipment or License except as
expressly provided herein and in any license agreement with the Supplier.




     Debtor hereby acknowledges receiving a copy of said license agreement, the
terms of which are incorporated by reference herein.  Debtor agrees to be bound
by the terms and conditions of said License and agrees to indemnify and hold
Secured Party harmless from and against all claims, losses, liabilities,
damages, judgment, suits and all legal proceedings and expenses in connection
therewith, arising out of the possession, use and operation of the Equipment or
arising out of Debtor’s breach of the terms of the license agreement.  This
indemnity shall be in addition to that provided in the Agreement.

 

10. Personal Property:  The Collateral will be and shall remain personal
property and, if requested by us, you will obtain real property waivers
satisfactory to us.  You shall keep the Collateral free from any and all liens
and encumbrances.  You shall give us immediate notice of any attachment or other
judicial process, liens or encumbrances affecting the Collateral. You hereby
authorize us and appoint us as your attorney-in-fact with the power of attorney
to file this Agreement and any financing statement(s) or security agreement(s)
with respect to the Collateral in any state in the United States. You further
authorize us to file this Agreement and such financing statements or security
agreements without your signature thereon. If your signature on any financing
statement is required by law, you shall execute such supplemental instruments
and financing statements we deem to be necessary and advisable and shall
otherwise cooperate to defend our title by filing or otherwise.  You also agree
to pay us on demand filing, registration and releasing fees prescribed by the
UCC or other law.  Any Collateral that is subject to title registration laws
shall be titled and registered as directed by us, and we shall maintain physical
possession of the title until this Agreement is paid in full.




11. Default; Remedies: If you do not pay when due or if you breach or fail to
perform any of your other covenants and promises under this Agreement or any
other agreement entered into by you and held or serviced by us or if you declare
bankruptcy or insolvency or if you terminate your entity existence or take any
actions regarding the cessation or winding up of your business affairs, you will
be in default. If you are in default, at our election, we can accelerate and
require that you pay, as reasonable liquidated damages for loss of bargain, the
“Accelerated Balance”.  The Accelerated Balance will be equal to the total of
(i) accrued and unpaid amounts, and (ii) the remaining payments. We can also
pursue any of the remedies available to us under the UCC or any other law. In
addition, you agree to pay our reasonable attorneys’ fees and actual costs
including repossession and collection costs, and all non-sufficient funds
charges and similar charges.




12.  Late Charge:  If any part of a payment is late, you agree to pay a late
charge equal to the lesser of (a) the greater of 10% of the payment or $25.00 or
(b) the maximum amount permitted by applicable law.




13. Assignment; Inspection:  YOU HAVE NO RIGHT TO SELL, TRANSFER, ASSIGN, LEASE
OR ENCUMBER THE COLLATERAL OR THIS AGREEMENT.  We may sell, transfer, assign, or
encumber this Agreement.  You agree that if we sell, transfer, assign, or
encumber this Agreement, the assignee will have the rights and benefits that we
assign to the assignee and will not have to perform any of our obligations.  You
agree that the rights of the assignee will not be subject to any claims,
defenses or set-offs that you may have against us.  We and our agents and
representatives shall have the right at any time during regular business hours
to inspect the Collateral and for that purpose to have access to the location of
the Collateral.




14.  Risk of Loss:  You hereby assume and shall bear the entire risk of loss,
theft, damage and destruction of the Collateral from any cause whatsoever and no
loss, theft, damage or destruction of the Collateral shall relieve you of the
obligation to make scheduled payments or any other obligation under this
Agreement, and this Agreement shall remain in full force and effect except as
provided below.  You shall promptly notify us in writing of such loss, theft,
damage or destruction.  If damage of any kind occurs to any item of Collateral,
you, at our option, shall at your expense (a) place the item in good repair,
condition or working order, or (b) if the Collateral cannot be repaired or is
lost, stolen or suffers a constructive loss under an insurance policy covering
the Collateral, pay to us the “Casualty Value.”  The Casualty Value will be
equal to the total of (i) accrued and unpaid amounts, and (ii) the remaining
payments discounted to present value using the Federal Funds rate as of the date
of payment.




15. Choice of Law; Consent to Jurisdiction; Venue: This Agreement shall be
interpreted, and all rights and liabilities of the parties hereto and thereunder
shall be determined and governed as to validity, interpretation, enforcement and
effect, by the laws of the State of Nebraska.  Without limiting the right of
Secured Party to bring any action or proceeding against Debtor in the courts of
other jurisdictions, Debtor hereby irrevocably submits to the jurisdiction of
any State or Federal court located in Nebraska or in any other state where
Secured Party has an office.  Secured Party and Debtor expressly waive any right
to a trial by Jury.




16.  Miscellaneous:  During the term of this Agreement, you agree to provide us
with all financial statements and copies of federal or state tax returns as we
may reasonably request.  If we supply you with labels, you shall label any and
all items of Collateral and shall keep the same affixed in a prominent place.
 If any provision hereof or any remedy herein provided is found to be invalid
under any applicable law, such provision shall be inapplicable and deemed
omitted, but the remaining provisions hereof, including remaining default
remedies, shall be given effect in accordance with the manifest intent hereof.
 You agree that any delay or failure to enforce our rights under this Agreement
does not prevent us from enforcing any rights at a later time. You agree that
the terms and conditions indicated above and on the first page are a complete
and exclusive statement of our agreement and they may be modified only by
written agreement signed by all of the parties hereto and not by course of
performance. You agree that the original of this Agreement may be microfilmed or
electronically duplicated and a photostatic copy of such microfilm or electronic
duplication may be introduced in lieu of the original thereof and without
further foundation. Debtor and Guarantor (if any) also agree that a facsimile
copy of the Agreement and Guaranty with facsimile signatures may be deemed as an
original and will be admissible as evidence of the Agreement and Guaranty.  The
parties hereto expressly waive the secondary evidence rule. You acknowledge
receipt of a copy of this Agreement.  You agree that this Agreement will be
binding upon your successors, assigns, heirs and legal representatives.  You
agree that our waiver of any provision hereunder shall not constitute a waiver
of any other matter. It is the express intent of the parties not to violate any
applicable usury laws or to exceed the maximum amount of interest permitted to
be charged or collected by applicable law, and any such excess payment will be
applied to the payments in inverse order of maturity, and any remaining excess
will be refunded to you.




__________

(Debtor’s Initial)










PAGE 2 OF 2




                                                                    

                      












--------------------------------------------------------------------------------










EQUIPMENT LIST




AGREEMENT NUMBER: ___________________







SECURED PARTY:

AXIS CAPITAL INC

308 NORTH LOCUST STREET

GRAND ISLAND NE  68801

DEBTOR:

GREEN PLAINS GRAIN COMPANY LLC

701 N MAIN ST

EVERLY IA  51338

EQUIPMENT DESCRIPTION:




Terrigator #19050

1995 1803 Terrigator

1997 Terrigator 1803

1997 Terragator 1803

1998 854 Rogator

1997 Terragator 1803

1998 Terragatpr 8103

2000 Terragator 8103

2000 Terragator 8103

2001 Terragator 8103

Ag Chem Rogator 854

2004 Ag Chem 1264 Rogator







A photocopy or facsimile of this Equipment List will be legally admissible under
the “best evidence rule.”  A signed copy of this Equipment List sent by
facsimile shall be treated as an original document and shall be admissible as
evidence thereof, and all signatures thereon shall be binding as if manual
signatures were personally delivered.







AXIS CAPITAL INC

GREEN PLAINS GRAIN COMPANY LLC

 

 

By:___Gordon Glade________________

By:  S __ /s/ Wayne Hoovestol                   

 

              WAYNE  HOOVESTOL

Title:__CEO_______________________

Title:   PRESIDENT

Date:__March 31, 2008______________

Date: _March 31, 2008______________





















